Citation Nr: 1618201	
Decision Date: 05/05/16    Archive Date: 05/13/16

DOCKET NO.  13-32 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to burial benefits.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

The Appellant and G.B.


ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from November 1963 to November 1967; he died in July 2011.  The appellant is his widow.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which denied the appellant's claims of entitlement to service connection for the cause of the Veteran's death and entitlement to burial benefits.  She perfected a timely appeal to that decision.  In September 2013, the appellant testified at a hearing before a Decision Review Office (DRO) at the RO.  

On January 15, 2014, the appellant appeared and offered testimony at a videoconference hearing before the undersigned Veterans Law Judge.  

In April 2014, and again in October 2015, the Board remanded the matter to the Agency of Original Jurisdiction (AOJ) for further evidentiary development, including obtaining additional treatment records, and VA medical opinions.  The Board is obligated by law to ensure that the AOJ complies with its directives.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v West, 11 Vet App 268 (1998).  It does not appear that all remand directives have been accomplished, as discussed in detail below.  As such the appellant's claim must be remanded again.  Stegall, supra.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a) (2) (West 2014).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After a thorough review of the record, the Board has determined that additional development is necessary prior to the adjudication of the claim.  

The record reflects that service connection was established for asbestosis, rated as 60 percent disabling, effective March 30, 2011.  The record indicates that the Veteran died in July 2011.  The Certificate of Death lists the immediate cause of death as respiratory failure due to, or as consequence of, bilateral pneumonia due to, or as a consequence of, pulmonary fibrosis due to, or as a consequence of, asbestosis and pulmonary fibrosis, secondary to rheumatoid arthritis.  

The appellant contends that the Veteran's death was caused by his exposure to asbestosis while working as a Navy Machinist aboard the USS Farragut.  

Submitted in support of the appellant's claim for service connection for the cause of the Veteran's death were private treatment reports, dated from March 2011 to July 2011.  Among the records was a discharge summary, dated July [redacted], 2011, which reflects that the Veteran was admitted to the hospital on June 23, 2011; it was noted that he presented to the hospital with a history of increasing shortness of breath, cough and wheezing.  It was further noted that he had been admitted to the hospital on several occasions for decompensation of chronic obstructive pulmonary disease.  It was reported that he also had a diagnosis of rheumatoid arthritis and also osteoarthritis, but he had underlying pulmonary fibrosis both due to rheumatoid disease and asbestosis.  He was in the emergency room and he was admitted with decompensation of chronic obstructive pulmonary disease without acute purulent bronchitis.  The records indicate that the Veteran was admitted to the floor and started on hand nebulized albuterol and Atrovent and started on IV antibiotics.  He was continued on diuretics.  He had cardiac catheterization.  It was noted that the Veteran continued to deteriorate , was transferred to the intensive care unit and continued on IV Solution, Medrol, hand nebulized, albuterol and diuresed.  He continued to deteriorate, however, and he expired on July [redacted] 2011.  

When the case was before the Board in October 2015, it was noted that while the August 2014 VA physician concluded that the Veteran's asbestosis was related to service, he declined to link the Veteran's respiratory-related cause of death to service, noting that the Veteran's death certificate indicates that his respiratory failure was related to his rheumatoid arthritis.  He further noted that he could not find any medical records from the Veteran's terminal hospitalization.  In its remand, the Board directed the RO to obtain the Veteran's treatment records from his final illness and hospitalization; then, the RO was directed to obtain a VA medical opinion addressing the issue of whether the Veteran's asbestosis caused or contributed to the Veteran's cause of death.  

In a supplemental statement of the case (SSOC), issued in February 2016, the RO stated that since they had not received the Veteran's treatment records from his final illness and hospitalization, they could not request the medical opinion requested by the Board.  However, as noted above, the appellant had previously submitted treatment reports from Virtua Health Memorial Hospital, dated from March 2011 to July 2011, which includes records of the Veteran's last illness and hospitalization.  While these reports were of record, the RO did not seek a medical opinion to clarify the etiology of the Veteran's cause of death.  

In light of the documentary evidence noted above, the Board finds that the RO has not substantially complied with the directives of the prior October 2015 remand and, thus, a remand for curative action is again required.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

As the outcome of the appellant's claim of entitlement to service connection for the cause of the Veteran's death may impact the outcome of the claim of entitlement to service connected and non-service connected burial benefits, the Board finds these issues to be inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Therefore, the Board will not adjudicate the issue of entitlement to service-connected and non-service connected burial benefits until the claim of entitlement to service connection for the cause of the Veteran's death is resolved.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should forward the Veteran's claims file to an appropriate VA physician for an opinion regarding the etiology of the factors that caused the Veteran's death.  The physician should specifically take note of the final hospital report dated in June 2011 issued by Virtua Health Memorial hospital.  Then, the physician must comment as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that the Veteran's service-connected asbestosis was a contributory cause of his death, and the extent to which the Veteran's service-connected asbestosis was a contributory cause of his death.  Clear rationale for all opinions and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

The term "contributory cause of death" means one inherently not related to the principal cause; which contributed substantially or materially to cause death; which combined to cause death; or which aided or lent assistance to the production of death. It is not sufficient that a disorder, may have casually shared in producing death, but rather there must be a causal connection.  

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.  

2.  The AOJ will then review the Veteran's files and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).  
 

3.  The AOJ should then readjudicate the appellant's claims of entitlement to service connection for the cause of the Veteran's death and for entitlement to VA burial benefits.  If any benefit sought remains denied, the appellant and her representative should be furnished an SSOC, and afforded a reasonable period of time within which to respond thereto.  

Thereafter, the case should be returned to the Board for the purpose of appellate disposition, if indicated.  The purposes of this REMAND are to further develop the record and to accord the appellant due process of law.  By this REMAND, the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  No action is required of the appellant until she is notified.  
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




